Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim status
Claims 1-20 are pending
Claims 16-20 are withdrawn
Claims 1-5 are under examination
It is noted that the examiner of record has changed

Election/Restrictions
Applicant’s election of the following invention in the reply filed on 7/25/2022 is acknowledged.  
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The requirement is still deemed proper and is therefore made FINAL.
Group I, claims 1-5, drawn to a method for introducing a payload into cells.
Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable linking claim. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/05/2019, 12/18/2019, 4/06/2020, 6/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
However, Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation that a step is performed where the flow throughput “is possibly at least 4 million cells per minute”. The phrase "possibly at least" renders the claim indefinite because it is unclear what is the claimed range of cell flow throughput covered by the term “possibly”. There is nothing in the specification, prosecution or prior art to provide any indication as to the claimed range, thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(b), III.

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Corso et al. (US 11,225,638, filed 4/04/2017, patented 1/18/2022), in view of Dzekunov et al. (US 7,141,425, patented 11/28/2006) and Meserol (US 6,090,617, patented 7/18/2000)

Corsco teaches methods for introducing a payload into cells, the method comprising electroporation in a microfluidic device.
In regard to the directing step of claim 1, Corsco teaches the cells are cultured in an incubator and then directed to an assembly that contains a microfluidic device (col 7, last para., col 8, 1st para. col 12, Example 1). 
However, in regard to the first directing step of claim 1, Corsco et al. are silent with respect to the assembly comprising multiple microfluidic devices. Nevertheless, Corsco cites the prior patent of Dzekunov et al. (US 7,141,425). 
Dzekunov teaches methods for introducing a payload into cells by electroporation, the method comprising an assembly of microfluidic channels (col 38, 3rd para., col 40, 1st para., col 42, 3rd para., see Fig. 16).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice the method of electroporation of cells comprising a microfluidic device as taught by Corsco and combine multiple microfluidic devices into an assembly as taught by Dzekunov with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Dzekunov because multiple microfluidic channels increases throughput (col 40, 1st para., col 42, 3rd para.). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to duplicate microfluidic devices because the courts have held that a mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04VI(B) summarizes that although a prior art reference does not disclose a plurality of elements, the court held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”, In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), see also  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In regard to the driving, applying, and transferring steps of claim 1, Corsco teaches cells in a culture media are resuspended in a first low conductance buffer and then driven by flow pumping to a second buffer that comprises a high conductance buffer to form a final electroporation medium, wherein an electric field is applied to the cells thereby transferring the payload (e.g., plasmid DNA) into the cells (Example 1, col 14, 1st para. see Fig. 2). Specifically, the low and high conductance streams are in a sheath flow configuration in which the cells and the electroporation medium flow in a central stream. Importantly, Corsco teaches that although the low and high conductance streams flow in parallel, they do mix slowly through diffusion to form the final electroporation medium of the central stream (col 6, last para. col 8, 2nd para.). 
However, in regard to the driving step of claim 1, Corso is silent to driving the cells from the culture media into the electroporation media by a continuous flow mode. 
Nevertheless, Corsco cites the prior patent of Meserol (US 6,090,617) for known electroporation devices with flow mediated processing. 
	In regard to claim 1, Meserol teaches methods of manufacturing cells comprising an automated, continuous-flow, self-contained electroporation system (Abstract). Specifically, Meseral teaches transferring the cells into different media before and after electroporation by an automated and self-contained continuous flow pump (col 8, last para., col 10, 1st-3rd para., col 15, col 19, 4th para., col 23, 1st to 3rd para., col 32-col 33, see Figs. 1-2, & 23-24).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice the method of introducing a payload into cells, and transferring the cells from a culture media to an electroporation media as taught by Corsco, and substitute an automated and continuous flow mode for doing so as taught by Meserol with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Meserol because an automated and continuous flow mode in a self-contained apparatus reduces the chances of contamination and does not require the active control of a technician (col 10, 3rd para.). Furthermore, since Corso explicitly cites the prior art of Meserol, it would have been obvious to one of ordinary skill to turn to Meserol as analogous art so as to modify the method Corso.
In regard to the driving and storing steps of claims 2 and 3, although Corso teaches the steps of further resuspending the cells in culture media, and culturing the transduced cells in an incubator to allow recovery (col 8, 2nd para., see outlet #8 of Fig. 2), again they are silent driving the cells from the electroporation medium into a cell culture media by a continuous-flow. 
Nevertheless, as stated supra, Meserol teaches methods of introducing a payload into cells comprising an automated, continuous-flow, self-contained electroporation system (Abstract). Specifically Meseral teaches driving the cells into different media after electroporation by an automated and continuous flow mode (col 19, 4th para., col 23, 1st to 3rd para., col 32-col 33, see Figs. 1-2, & 23-24).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice the method of introducing a payload into cells, and transfer the cells containing the payload into culture media as taught by Corsco, and substitute an automated and continuous flow mode for doing so as taught by Meserol with a reasonable expectation of success. Again, the ordinary skilled artisan would have been motivated to do so as taught by Meserol because the driving of cells from one media to another in an automated and continuous flow mode in a self-contained apparatus reduces the chances of contamination and does not require the active control of a technician (col 10, 3rd para.). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Corsco et al., (US Patent 11,225,638), in view of Dzekunov et al. (US Patent 7,141,425) and Meserol (US 6,090,617, patented 7/18/2000), as applied to claim 1, in further view Cho et al., (Biomed Microdevices, 2010, 12:855-863).

As stated supra, Corsco et al. suggest methods for introducing a payload into cells, the method comprising electroporation in an assembly of microfluidic devices.
In regard to claim 4, although Corso teaches the cells are therapeutically for the treatment of a subject such as T cells (col 15, 2nd para.), Corsco is silent to administering the cells containing the payload to a subject in need of treatment.
Nevertheless, Corsco does discloses the use of such cells for immunotherapy and cites the prior art of Cho et al. 2010 (col 1, last para.),
In regard to administration step of claim 4, Cho et al. 2010 teaches a method of introducing a payload (i.e., mRNA encoding a CAR) into T cells, which are then administer to a subject in need of cancer treatment.
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice the method of electroporation of T cells comprising a microfluidic device as suggested by Corsco and combine the step of administering the modified T cells as taught by Cho with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Cho because the modified T cell are tumor-specific for the subject (Abstract). Furthermore, since Corsco explicitly cites Cho as a well known use of modified T cells for redirecting their specific to treat cancer, it would have been obvious to administer the modified Cells of Corsco. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 5 is under 35 U.S.C. 103 as being unpatentable over Corso et al. (US 11,225,638, filed 4/04/2017, patented 1/18/2022), in view of Meserol (US 6,090,617, patented 7/18/2000)

Corso teaches methods of manufacturing cells comprising electroporation in a microfluidic device.
In regard to method of immunotherapy of claim 5, Corso discloses the use of such cells for immunotherapy (col 1, last para.), and teaches methods of manufacturing immunotherapeutic cells such as T cells (col 15, 2nd para.). 
In regard to the method steps of claim 5, first, Corso teaches transferring the cells from a cell culture media buffer into an electroporation buffer.
Second, Corso teaches permeabilizing the cell by electroporation, which allows a payload to transfer into the permeabilized cells.
Third, Corso teaches the steps of further transferring the cells containing the payload into a second culture media (col 8, 2nd para., see outlet #8 of Fig. 2). 
In regard to the throughput of claim 5, Corso teaches the cell suspension is preferably 108 cells per ml (col 12, Example 1, line 51). Furthermore, Corse teaches the volumentric rate of the method is approximately 1.5 mL/min (col 14, 1st para). Thus, Corse suggests the throughput is at least 4 million cell per minute.
However, in regard to the steps of claim 5, Corso is silent to conducting all of the steps in an automated and continuous flow mode. 
Nevertheless, Corsco cites the prior patent of Meserol (US 6,090,617) for known electroporation devices with flow mediated processing. 
	In regard to claim 5, Meserol teaches methods of manufacturing cells comprising an automated, continuous-flow, self-contained electroporation system (Abstract). Specifically, Meseral teaches transferring the cells into different media before and after electroporation by an automated and self-contained continuous flow mode (col 8, last para., col 10, 1st-3rd para., col 15, col 19, 4th para., col 23, 1st to 3rd para., col 32-col 33, see Figs. 1-2, & 23-24).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice the method of introducing a payload into cells, and transferring the cells containing the payload into a second culture media as taught by Corsco, and substitute an automated and continuous flow mode for doing so as taught by Meserol with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Meserol because in an automated and continuous flow mode in a self-contained apparatus reduces the chances of contamination and does not require the active control of a technician (col 10, 3rd para.). Furthermore, since Corso explicitly cites the prior art of Meserol, it would have been obvious to one of ordinary skill to turn to Meserol as analogous art so as to modify the method Corso.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1631